collection actions wherein recovered funds had yet to be collected.
                   Plusfour initiated the instant litigation against Tanner, arguing that his
                   actions violated the parties' settlement of the prior litigation. The district
                   court agreed, entered summary judgment against Tanner, and awarded
                   attorney fees to Plusfour under NRS 18.010(2)(b).
                                 Tanner argues on appeal that summary judgment was
                   inappropriate because factual issues remain as to the parties' intent in
                   settling the prior action and that his attorney lien rights were not
                   compromised by the settlement. Tanner also argues that the district court
                   improperly awarded attorney fees under NRS 18.010(2)(b) because his
                   defense was not frivolous and he obtained dismissal of two-thirds of
                   Plusfour's original complaint. We review summary judgment de novo,
                   Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005), and
                   we review an attorney fee award for an abuse of discretion,             Bobby
                   Berosini, Ltd. v. P.E.T.A.,   114 Nev. 1348, 1353-54, 971 P.2d 383, 386
                   (1998).
                                 There is no factual dispute that requires reversal as to the
                   scope of the settlement resulting from Tanner's offer of judgment. As a
                   matter of law, an offer of judgment is an offer to settle all of the claims in
                   a pleading.    Clark v. Lubritz, 113 Nev. 1089, 1100, 944 P.2d 861, 868
                   (1997) ("An offer of judgment is an offer to settle the entire case, including
                   claims both known and unknown and both certain and uncertain."
                   (internal quotation marks omitted)). Thus, to determine the scope of a
                   settlement pursuant to an offer of judgment, a court need only examine
                   the applicable pleading, here the complaint. Tanner's 2008 complaint
                   included a breach of contract action for attorney fees related to "all civil
                   actions initiated in the Clark County courts in furtherance of [Plusfour's]


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    er,
                   collection activities since prior to October, 2004." We agree with Plusfour
                   and the district court that Tanner's reference to "all civil actions" and his
                   seeking damages and prospective injunctive relief broadly encompasses
                   both cases in which attorney fees had already been collected and cases in
                   which the collection of attorney fees remained pending.        See id. (noting
                   that an offer of judgment includes claims "both certain and uncertain").
                   Accordingly, Tanner's attorney fee dispute with Plusfour has been settled,
                   even as to those cases that remained pending at the time of the offer of
                   judgment.
                               Tanner nevertheless argues that the settlement did not
                   compromise his attorney lien rights under NRS 18.015. As we have
                   explained, "[a] charging lien is a unique method of protecting attorneys[,
                   which] . . . allows an attorney . . . to obtain and enforce a lien for fees due
                   for services rendered in [a] case." Leventhal v. Black & LoBello, 129 Nev.,
                   Adv. Op. 50, 305 P.3d 907, 909 (2013) (internal quotation marks omitted).
                   Thus, an attorney may only seek to assert a charging lien when he is owed
                   attorney fees; he may not assert a charging lien when his client does not
                   owe him any attorney fees. In this case, Tanner's offer of judgment
                   effected a settlement of the attorney fees that Plusfour owed to him,
                   including fees for those cases in which attorney fees may have not yet been
                   collected. Therefore, Tanner is not owed any attorney fees and may not
                   assert charging liens in Plusfour's litigation. 1 Accordingly, we affirm the
                   district court's grant of summary judgment in favor of Plusfour.



                         'To the extent that Tanner argues that Plusfour is violating the Fair
                   Debt Collection Practices Act by collecting attorney fees and not remitting
                   them to him, he has settled his attorney fee claims with Plusfour and is
                   not an aggrieved party under the Fair Debt Collection Practices Act who is
                                                                      continued on next page...
SUPREME COURT
       OF                                                 3
    NEVADA


(0) 1947A 0W4:9.
                               As to the district court's award of attorney fees under NRS
                18.010(2)(b), that statute requires that a claim or defense be "brought or
                maintained without reasonable ground or to harass the prevailing party."
                Here, however, Tanner initially obtained the dismissal of several of
                Plusfour's causes of action. Further, Tanner's defense was not maintained
                without reasonable ground because portions of his 2008 complaint could be
                interpreted to support his arguments. Accordingly, we conclude that the
                district court abused its discretion in awarding attorney fees under NRS
                18.010(2)(b), 2 and we reverse the attorney fees award. 3
                               It is so ORDERED.
                                             crlyhazige
                                          Saitta



                                                           Pickering
                                                                       Pit" Wit     , J.



                cc: Hon. Gloria Sturman, District Judge
                     John Walter Boyer, Settlement Judge
                     Mont E. Tanner
                     Gerrard Cox & Larsen
                     Eighth District Court Clerk

                ...continued
                entitled to challenge this debt collection practice. See 15 U.S.C. § 1692f.
                Accordingly, Tanner lacks standing to raise this argument and we decline
                to consider it.

                      For the same reasons, awarding attorney fees under NRS 7.085
                      2

                would also be an abuse of discretion.

                      Tanner does not argue in his opening brief that the award of costs
                      3

                should be overturned, and we decline to disturb that award.


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A